


110 HR 3994 IH: Department of the Interior Tribal

U.S. House of Representatives
2007-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3994
		IN THE HOUSE OF REPRESENTATIVES
		
			October 30, 2007
			Mr. Boren (for
			 himself, Mr. Rahall, and
			 Mr. Pallone) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Indian Self-Determination and Education
		  Assistance Act to provide further self-governance by Indian tribes, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of the Interior Tribal
			 Self-Governance Act of 2007.
		2.Tribal
			 Self-governanceTitle IV of
			 the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
			 seq.) is amended to read as follows:
			
				IVTribal
				Self-Governance
					401.DefinitionsIn this title:
						(1)CompactThe
				term compact means a self-governance compact entered into under
				section 404.
						(2)Construction
				programThe term construction program or
				construction project means a tribal undertaking relating to the
				administration, planning, environmental determination, design, construction,
				repair, improvement, or expansion of roads, bridges, buildings, structures,
				systems or other facilities for purposes of housing, law enforcement,
				detention, sanitation, water supply, education, administration, community,
				health, irrigation, agriculture, conservation, flood control, transportation,
				or port facilities, or for other tribal purposes.
						(3)DepartmentThe
				term Department means the Department of the Interior.
						(4)Funding
				AgreementThe term funding agreement means a funding
				agreement entered into under section 405(b).
						(5)Gross
				mismanagementThe term gross mismanagement means a
				significant violation, shown by clear and convincing evidence, of a compact,
				funding agreement, or statutory or regulatory requirement applicable to Federal
				funds transferred to an Indian tribe under a compact or funding agreement that
				results in a significant reduction of funds available for the programs assumed
				by an Indian tribe.
						(6)ProgramThe term program means any
				program, function, service, or activity (or portion thereof) within the
				Department of the Interior that is included in a funding agreement.
						(7)Indian
				TribeThe term Indian tribe, in a case in which an
				Indian tribe authorizes another Indian tribe or a tribal organization to plan
				for or carry out a program on its behalf in accordance with section 403(a)(2),
				includes the other authorized Indian tribe or tribal organization.
						(8)Inherent federal
				functionThe term inherent Federal function means a
				Federal function that cannot legally be delegated to an Indian tribe.
						(9)SecretaryThe
				term Secretary means the Secretary of the Interior.
						(10)Self-governanceThe
				term self-governance means the program of self-governance
				established under section 402.
						(11)Tribal
				shareThe term tribal share means an Indian tribe’s
				portion of all funds and resources that support Secretarial programs that are
				not required by the Secretary for the performance of inherent Federal
				functions.
						402.EstablishmentThe Secretary shall carry out a program
				within the Department to be known as the Tribal Self-Governance
				Program..
					403.Selection of
				participating indian tribes
						(a)In
				general
							(1)Participants
								(A)The Secretary,
				acting through the Director of the Office of Self-Governance, may select up to
				50 new Indian tribes per year from those eligible under subsection (b) to
				participate in self-governance.
								(B)If each Indian
				tribe requests, two or more otherwise eligible Indian tribes may be treated as
				a single Indian tribe for the purpose of participating in
				Self-Governance.
								(2)Other authorized
				indian tribe or tribal organizationIf an Indian tribe authorizes
				another Indian tribe or a tribal organization to plan for or carry out a
				program on its behalf under this title, the authorized Indian tribe or tribal
				organization shall have the rights and responsibilities of the authorizing
				Indian tribe (except as otherwise provided in the authorizing
				resolution).
							(3)Joint
				participationTwo or more Indian tribes that are not otherwise
				eligible under subsection (b) may be treated as a single Indian tribe for the
				purpose of participating in self-governance as a tribal organization if—
								(A)each Indian tribe
				so requests; and
								(B)the tribal organization itself or at least
				one of the tribes participating in the tribal organization is eligible under
				subsection (b).
								(4)Tribal
				Withdrawal from a Tribal Organization
								(A)In
				generalAn Indian tribe that withdraws from participation in a
				tribal organization, in whole or in part, shall be entitled to participate in
				self-governance if the Indian tribe is eligible under subsection (b).
								(B)Effect of
				withdrawalIf an Indian tribe withdraws from participation in a
				tribal organization, the Indian tribe shall be entitled to its tribal share of
				funds and resources supporting the programs that the Indian tribe is entitled
				to carry out under the compact and funding agreement of the Indian
				tribe.
								(C)Participation in
				self-governanceThe withdrawal of an Indian tribe from a tribal
				organization shall not affect the eligibility of the tribal organization to
				participate in self-governance on behalf of one or more other Indian
				tribes.
								(D)Withdrawal
				Process
									(i)In
				generalAn Indian tribe may,
				by tribal resolution, fully or partially withdraw its tribal share of any
				program in a funding agreement from a participating tribal organization.
									(ii)Effective
				date
										(I)In
				generalA withdrawal under clause (i) shall become effective on
				the date specified in the tribal resolution.
										(II)No specified
				dateIn the absence of a date specified in the resolution, the
				withdrawal shall become effective on—
											(aa)the
				earlier of—
												(AA)1
				year after the date of submission of the request; or
												(BB)the date on which
				the funding agreement expires; or
												(bb)such
				date as may be mutually agreed upon by the Secretary, the withdrawing Indian
				tribe, and the tribal organization that signed the compact and funding
				agreement on behalf of the withdrawing Indian tribe or tribal
				organization.
											(E)Distribution of
				fundsIf an Indian tribe or tribal organization eligible to enter
				into a self-determination contract under title I or a compact or funding
				agreement under this title fully or partially withdraws from a participating
				tribal organization, the withdrawing Indian tribe—
									(i)may elect to enter
				a self-determination contract or compact, in which case—
										(I)the withdrawing
				Indian tribe or tribal organization shall be entitled to its tribal share of
				unexpended funds and resources supporting the programs that the Indian tribe
				will be carrying out under its own self-determination contract or compact and
				funding agreement (calculated on the same basis as the funds were initially
				allocated to the funding agreement of the tribal organization); and
										(II)the funds
				referred to in subclause (I) shall be withdrawn by the Secretary from the
				funding agreement of the tribal organization and transferred to the withdrawing
				Indian tribe, on the condition that the provisions of sections 102 and 105(i),
				as appropriate, shall apply to the withdrawing Indian tribe; or
										(ii)may elect not to
				enter a self-determination contract or compact, in which case all funds not
				obligated by the tribal organization associated with the withdrawing Indian
				tribe’s returned programs, less close-out costs, shall be returned by the
				tribal organization to the Secretary for operation of the programs included in
				the withdrawal.
									(F)Return to mature
				contract statusIf an Indian
				tribe elects to operate all or some programs carried out under a compact or
				funding agreement under this title through a self-determination contract under
				title I, at the option of the Indian tribe, the resulting self-determination
				contract shall be a mature self-determination contract as defined in section
				4(h) of this Act.
								(b)EligibilityTo
				be eligible to participate in self-governance, an Indian tribe shall—
							(1)successfully
				complete the planning phase described in subsection (c);
							(2)request
				participation in self-governance by resolution or other official action by the
				tribal governing body; and
							(3)demonstrate, for
				the 3 fiscal years preceding the date on which the Indian tribe requests
				participation, financial stability and financial management capability as
				evidenced by the Indian tribe having no uncorrected significant and material
				audit exceptions in the required annual audit of its self-determination or
				self-governance agreements with any Federal agency.
							(c)Planning
				phase
							(1)In
				generalAn Indian tribe seeking to begin participation in
				Self-Governance shall complete a planning phase in accordance with this
				subsection.
							(2)ActivitiesThe
				planning phase—
								(A)shall be conducted
				to the satisfaction of the Indian tribe; and
								(B)shall
				include—
									(i)legal and
				budgetary research; and
									(ii)internal tribal
				government planning and organizational preparation.
									(d)Grants
							(1)In
				generalSubject to the
				availability of appropriations, an Indian tribe or tribal organization that
				meets the requirements of paragraphs (2) and (3) of subsection (b) shall be
				eligible for grants—
								(A)to plan for
				participation in self-governance; and
								(B)to negotiate the
				terms of participation by the Indian tribe or tribal organization in
				self-governance, as set forth in a compact and a funding agreement.
								(2)Receipt of grant
				not requiredReceipt of a grant under paragraph (1) shall not be
				a requirement of participation in self-governance.
							404.Compacts
						(a)In
				generalThe Secretary shall negotiate and enter into a written
				compact with each Indian tribe participating in self-governance in a manner
				consistent with the trust responsibility of the Federal Government, treaty
				obligations, and the government-to-government relationship between Indian
				tribes and the United States.
						(b)ContentsA
				compact under subsection (a) shall—
							(1)specify and affirm
				the general terms of the government-to-government relationship between the
				Indian tribe and the Secretary, and
							(2)include such terms as the parties intend
				shall control during the term of the compact.
							(c)AmendmentA
				compact under subsection (a) may be amended only by agreement of the
				parties.
						(d)Effective
				dateThe effective date of a compact under subsection (a) shall
				be—
							(1)the date of the
				execution of the compact by the parties; or
							(2)another date
				agreed upon by the parties.
							(e)DurationA
				compact under subsection (a) shall remain in effect for so long as permitted by
				Federal law or until termination by written agreement, retrocession, or
				reassumption.
						(f)Existing
				compactsAn Indian tribe participating in self-governance under
				this title, as in effect on the date of the enactment of the Department of the
				Interior Tribal Self-Governance Act of 2007, shall have the option at any time
				after that date—
							(1)to retain its
				negotiated compact (in whole or in part) to the extent that the provisions of
				the compact are not directly contrary to any express provision of this title;
				or
							(2)to negotiate a new
				compact in a manner consistent with this title.
							405.Funding
				agreements
						(a)In
				generalThe Secretary shall negotiate and enter into a written
				funding agreement with the governing body of an Indian tribe or tribal
				organization in a manner consistent with the trust responsibility of the
				Federal Government, treaty obligations, and the government-to-government
				relationship between Indian tribes and the United States.
						(b)Included
				programs
							(1)Bureau of indian
				affairs and office of special trustee
								(A)In
				generalA funding agreement shall, as determined by the Indian
				tribe, authorize the Indian tribe to plan, conduct, consolidate, administer,
				and receive full tribal share funding for all programs carried out by the
				Bureau of Indian Affairs and Office of Special Trustee, without regard to the
				agency or office within which the program is performed (including funding for
				agency, area, and central office functions in accordance with subsection
				409(c)), that—
									(i)are provided for
				in the Act of April 16, 1934 (25 U.S.C. 452 et seq.);
									(ii)the Secretary
				administers for the benefit of Indians under the Act of November 2, 1921 (25
				U.S.C. 13), or any subsequent Act;
									(iii)the Secretary
				administers for the benefit of Indians with appropriations made to agencies
				other than the Department of the Interior; or
									(iv)are provided for
				the benefit of Indians because of their status as Indians.
									(B)InclusionsPrograms
				described in subparagraph (A) shall include all programs with respect to which
				Indian tribes or Indians are primary or significant beneficiaries.
								(2)Other
				agencies
								(A)In
				generalA funding agreement under subsection (a) shall, as
				determined by the Indian tribe, authorize the Indian tribe to plan, conduct,
				consolidate, administer, and receive full tribal share funding for all programs
				carried out by the Secretary outside of the Bureau of Indian Affairs, without
				regard to the agency or office within which the program is performed, including
				funding for agency, area, and central office functions in accordance with
				subsection 409(c). The programs within the scope of this subparagraph are those
				provided for the benefit of Indians because of their status as Indians, or
				those programs with respect to which Indian tribes or Indians are primary or
				significant beneficiaries.
								(B)Federally
				reserved rightsPrograms
				described in subparagraph (A) shall include, at the option of the tribe, all
				programs (or portions thereof) that restore, maintain or preserve a resource
				(for example fisheries, wildlife, water, or minerals) in which an Indian tribe
				has a federally reserved right, as quantified by a Federal court. The Secretary
				shall make available a proportional share of the funding of such a program (or
				portion thereof) that the Secretary would otherwise provide to restore,
				maintain or preserve such a resource in an amount equal to the proportional
				share of the resource that is associated with the tribe’s federally reserved
				right.
								(3)Discretionary
				programsA funding agreement under subsection (a) may, in
				accordance with such additional terms as the parties consider to be
				appropriate, include programs administered by the Secretary, in addition to
				programs described in paragraphs (1) and (2), that are of special geographic,
				historical, or cultural significance to the Indian tribe.
							(4)Competitive
				biddingNothing in this section—
								(A)supersedes any
				express statutory requirement for competitive bidding; or
								(B)prohibits the
				inclusion in a funding agreement of a program in which non-Indians have an
				incidental or legally identifiable interest.
								(5)Excluded
				fundingA funding agreement shall not authorize an Indian tribe
				to plan, conduct, administer, or receive tribal share funding under any program
				that—
								(A)is provided under
				the Tribally Controlled Community College Assistance Act of 1978 (25 U.S.C.
				1801 et seq.); and
								(B)is provided for
				elementary and secondary schools under the formula developed under section 1128
				of the Educational Amendments of 1978 (25 U.S.C. 2008).
								(6)Services,
				functions, and responsibilitiesA funding agreement shall
				specify—
								(A)the services to be
				provided under the funding agreement;
								(B)the functions to
				be performed under the funding agreement; and
								(C)the
				responsibilities of the Indian tribe and the Secretary under the funding
				agreement.
								(7)Base
				budgetA funding agreement shall, at the option of the Indian
				tribe, provide for a stable base budget specifying the recurring funds
				(including funds available under section 106(a)) to be transferred to the
				Indian tribe, for such period as the Indian tribe specifies in the funding
				agreement, subject to annual adjustment only to reflect changes in
				congressional appropriations.
							(8)No waiver of
				trust responsibilityA funding agreement shall prohibit the
				Secretary from waiving, modifying, or diminishing in any way the trust
				responsibility of the United States with respect to Indian tribes and
				individual Indians that exists under treaties, Executive orders, court
				decisions, and other laws.
							(c)AmendmentThe
				Secretary shall not revise, amend, or require additional terms in a new or
				subsequent funding agreement without the consent of the Indian tribe.
						(d)Effective
				dateA funding agreement shall become effective on the date
				specified in the funding agreement.
						(e)Existing and
				Subsequent funding agreements
							(1)Subsequent
				funding agreementsAbsent notification from an Indian tribe that
				it is withdrawing or retroceding the operation of one or more programs
				identified in a funding agreement, or unless otherwise agreed to by the parties
				to the funding agreement—
								(A)a funding
				agreement shall remain in effect until a subsequent funding agreement is
				executed; and
								(B)the term of the
				subsequent funding agreement shall be retroactive to the end of the term of the
				preceding funding agreement for the purposes of calculating the amount of
				funding to which the Indian tribe is entitled.
								(2)Existing funding
				agreementsAn Indian tribe that was participating in
				self-governance under this title on the date of enactment of the Department of
				the Interior Tribal Self-Governance Act of 2007 shall have the option at any
				time after that date—
								(A)to retain its
				existing funding agreement (in whole or in part) to the extent that the
				provisions of that funding agreement are not directly contrary to any express
				provision of this title; or
								(B)to negotiate a new
				funding agreement in a manner consistent with this title.
								(3)Multi-year funding
				agreementsAn Indian tribe may, at the discretion of the Indian
				tribe, negotiate with the Secretary for a funding agreement with a term that
				exceeds one year.
							406.General
				provisions
						(a)ApplicabilityAn
				Indian tribe may include in any compact or funding agreement provisions that
				reflect the requirements of this title.
						(b)Conflicts of
				interestAn Indian tribe participating in self-governance shall
				ensure that internal measures are in place to address, pursuant to tribal law
				and procedures, conflicts of interest in the administration of programs.
						(c)Audits
							(1)Single agency
				audit actChapter 75 of title 31, United States Code, shall apply
				to a funding agreement under this title.
							(2)Cost
				principlesAn Indian tribe shall apply cost principles under the
				applicable Office of Management and Budget circular, except as modified
				by—
								(A)any provision of
				law, including section 106 of this Act; or
								(B)any exemptions to
				applicable Office of Management and Budget circulars subsequently granted by
				the Office of Management and Budget.
								(3)Federal
				claimsAny claim by the Federal Government against the Indian
				tribe relating to funds received under a funding agreement based on any audit
				under this subsection shall be subject to the provisions of section
				106(f).
							(d)Redesign and
				consolidationAn Indian tribe may redesign or consolidate
				programs or reallocate funds for programs in any manner that the Indian tribe
				deems to be in the best interest of the Indian community being served, so long
				as the redesign or consolidation does not have the effect of denying
				eligibility for services to population groups otherwise eligible to be served
				under applicable Federal law.
						(e)Retrocession
							(1)In
				generalAn Indian tribe may fully or partially retrocede to the
				Secretary any program under a compact or funding agreement.
							(2)Effective
				date
								(A)AgreementUnless
				the Indian tribe rescinds the request for retrocession, such retrocession shall
				become effective on the date specified by the parties in the compact or funding
				agreement.
								(B)No
				agreementIn the absence of a specification of an effective date
				in the compact or funding agreement, the retrocession shall become effective
				on—
									(i)the
				earlier of—
										(I)one year after the
				date of submission of such request; or
										(II)the date on which
				the funding agreement expires; or
										(ii)such date as may
				be mutually agreed upon by the Secretary and the Indian tribe.
									(f)NonduplicationA
				funding agreement shall provide that, for the period for which, and to the
				extent to which, funding is provided to an Indian tribe under this title, the
				Indian tribe—
							(1)shall not be
				entitled to contract with the Secretary for funds under section 102, except
				that such Indian tribe shall be eligible for new programs on the same basis as
				other Indian tribes; and
							(2)shall be
				responsible for the administration of programs in accordance with the compact
				or funding agreement.
							(g)Records
							(1)In
				generalUnless an Indian tribe specifies otherwise in the compact
				or funding agreement, records of an Indian tribe shall not be considered
				Federal records for purposes of chapter 5 of title 5, United States
				Code.
							(2)Recordkeeping
				systemAn Indian tribe shall—
								(A)maintain a
				recordkeeping system; and
								(B)on 30 days’
				notice, provide the Secretary with reasonable access to the records to enable
				the Department to meet the requirements of sections 3101 through 3106 of title
				44, United States Code.
								407.Provisions
				related to the secretary
						(a)Trust
				evaluationsA funding agreement shall include a provision to
				monitor the performance of trust functions by the Indian tribe through the
				annual trust evaluation.
						(b)Reassumption
							(1)In
				generalA compact or funding agreement shall include provisions
				for the Secretary to reassume a program and associated funding if there is a
				specific finding relating to that program of—
								(A)imminent jeopardy
				to a physical trust asset, natural resources, or public health and safety
				that—
									(i)is
				caused by an act or omission of the Indian tribe; and
									(ii)arises out of a
				failure to carry out the compact or funding agreement; or
									(B)gross
				mismanagement with respect to funds transferred to an Indian tribe under a
				compact or funding agreement, as determined by the Secretary in consultation
				with the Inspector General, as appropriate.
								(2)ProhibitionThe
				Secretary shall not reassume operation of a program in whole or part
				unless—
								(A)the Secretary first
				provides written notice and a hearing on the record to the Indian tribe;
				and
								(B)the Indian tribe
				does not take corrective action to remedy gross mismanagement of the funds or
				the imminent jeopardy to a physical trust asset, natural resource, or public
				health and safety.
								(3)Exception
								(A)In
				generalNotwithstanding paragraph (2), the Secretary may, on
				written notice to the Indian tribe, immediately reassume operation of a program
				if—
									(i)the Secretary
				makes a finding of both imminent and substantial jeopardy and irreparable harm
				to a physical trust asset, a natural resource, or the public health and safety
				caused by an act or omission of the Indian tribe; and
									(ii)the imminent and
				substantial jeopardy, and irreparable harm to the physical trust asset, natural
				resource, or public health and safety arises out of a failure by the Indian
				tribe to carry out its compact or funding agreement.
									(B)ReassumptionIf
				the Secretary reassumes operation of a program under subparagraph (A), the
				Secretary shall provide the Indian tribe with a hearing on the record not later
				than 10 days after the date of reassumption.
								(c)Inability To
				Agree on Compact or Funding Agreement
							(1)Final
				offerIf the Secretary and a participating Indian tribe are
				unable to agree, in whole or in part, on the terms of a compact or funding
				agreement (including funding levels), the Indian tribe may submit a final offer
				to the Secretary.
							(2)DeterminationNot
				more than 45 days after the date of submission of a final offer, or as
				otherwise agreed to by the Indian tribe, the Secretary shall review and make a
				determination with respect to the final offer.
							(3)No timely
				determinationIf the Secretary fails to make a determination with
				respect to a final offer within the time specified in paragraph (2), the
				Secretary shall be deemed to have agreed to the offer.
							(4)Rejection of
				final offer
								(A)In
				generalIf the Secretary
				rejects a final offer (or one or more provisions or funding levels in a final
				offer), the Secretary shall—
									(i)provide timely
				written notification to the Indian tribe that contains a specific finding that
				clearly demonstrates, or that is supported by a controlling legal authority,
				that—
										(I)the amount of
				funds proposed in the final offer exceeds the applicable funding level to which
				the Indian tribe is entitled under this title;
										(II)the program that
				is the subject of the final offer is an inherent Federal function;
										(III)the Indian tribe
				cannot carry out the program in a manner that would not result in significant
				danger or risk to the public health; or
										(IV)the Indian tribe
				is not eligible to participate in self-governance under section 403(b);
										(ii)provide technical
				assistance to overcome the objections stated in the notification required by
				clause (i);
									(iii)provide the
				Indian tribe with a hearing on the record with the right to engage in full
				discovery relevant to any issue raised in the matter and the opportunity for
				appeal on the objections raised (except that the Indian tribe may, in lieu of
				filing such appeal, directly proceed to initiate an action in a Federal
				district court under section 110(a)); and
									(iv)provide the
				Indian tribe the option of entering into the severable portions of a final
				proposed compact or funding agreement (including a lesser funding amount, if
				any), that the Secretary did not reject, subject to any additional alterations
				necessary to conform the compact or funding agreement to the severed
				provisions.
									(B)Effect of
				exercising certain optionIf an Indian tribe exercises the option
				specified in subparagraph (A)(iv)—
									(i)the
				Indian tribe shall retain the right to appeal the rejection by the Secretary
				under this section; and
									(ii)clauses (i),
				(ii), and (iii) of subparagraph (A) shall apply only to the portion of the
				proposed final compact or funding agreement that was rejected by the
				Secretary.
									(d)Burden of
				proofIn any administrative hearing or appeal or civil action
				brought under this section, the Secretary shall have the burden of
				demonstrating by clear and convincing evidence the validity of the grounds for
				rejecting a final offer made under subsection (c) or the grounds for a
				reassumption under subsection (b).
						(e)Good
				faith
							(1)In
				generalIn the negotiation of compacts and funding agreements,
				the Secretary shall at all times negotiate in good faith to maximize
				implementation of the self-governance policy.
							(2)PolicyThe
				Secretary shall carry out this title in a manner that maximizes the policy of
				tribal self-governance.
							(f)SavingsTo the extent that programs carried out by
				Indian tribes and tribal organizations under this title reduce the
				administrative or other responsibilities of the Secretary with respect to the
				operation of Indian programs and result in savings that have not otherwise been
				included in the amount of tribal shares and other funds determined under
				section 409(c), the Secretary shall make such savings available to the Indian
				tribes or tribal organizations for the provision of additional services to
				program beneficiaries in a manner equitable to directly served, contracted, and
				compacted programs.
						(g)Trust
				responsibilityThe Secretary may not waive, modify, or diminish
				in any way the trust responsibility of the United States with respect to Indian
				tribes and individual Indians that exists under treaties, Executive orders,
				other laws, or court decisions.
						(h)DecisionmakerA
				decision that constitutes final agency action and relates to an appeal within
				the Department conducted under subsection (c)(4) may be made—
							(1)by an official of
				the Department who holds a position at a higher organizational level within the
				Department than the level of the departmental agency in which the decision that
				is the subject of the appeal was made; or
							(2)by an
				administrative law judge.
							(i)Rules of
				constructionEach provision of this title and each provision of a
				compact or funding agreement shall be liberally construed for the benefit of
				the Indian tribe participating in self-governance, and any ambiguity shall be
				resolved in favor of the Indian tribe.
						408.Construction
				programs and projects
						(a)In
				generalNothing in this title
				shall be construed to alter the applicability of the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.), the National Historic Preservation
				Act (16 U.S.C. 470 et seq.), and related provisions of law to any construction
				project undertaken pursuant to this title.
						(b)Negotiations
							(1)Construction
				projectsA provision shall be included in the funding agreement
				that, for each construction project—
								(A)states the
				approximate start and completion dates, which may extend for one or more
				years;
								(B)provides a general
				description of the construction project;
								(C)states the
				responsibilities of the Indian tribe and the Secretary with respect to the
				construction project;
								(D)describes—
									(i)the
				ways in which project-related environmental considerations shall be addressed;
				and
									(ii)the
				standards by which the Indian tribe shall accomplish the project;
									(E)states the amount
				of funds provided for the project; and
								(F)states that each project must comply with
				applicable Federal laws, program statutes and regulations.
								(c)Codes and
				standards; tribal assurances
							(1)In
				generalThe funding agreement
				shall specify how the Indian tribe shall ensure that proper health and safety
				standards are followed in carrying out all construction-related activities,
				including—
								(A)the use of
				architects and engineers licensed and qualified to perform the type of
				construction involved in the funding agreement;
								(B)applicable
				Federal, State, local, or tribal codes and applicable engineering standards,
				appropriate for the particular project; and
								(C)necessary
				inspections and testing by the Indian tribe.
								(2)CertificationThe assurances set forth in paragraph (1)
				may be satisfied if the funding agreement contains a certification by the
				Indian tribe that the Indian tribe will establish and enforce procedures
				designed to ensure that all construction-related programs undertaken through
				the funding agreement adhere to building and other codes and architectural and
				engineering standards (including public health and safety standards, licensing
				requirements, and procedures identified in paragraph (1)).
							(d)Responsibility
				for completionThe Indian tribe shall assume responsibility for
				the successful completion of the construction project in accordance with the
				funding agreement.
						(e)Funding
							(1)In
				generalFunding for construction projects carried out under this
				title shall be included in funding agreements as annual advance payments, with
				semiannual payments at the option of the Indian tribe. Annual advance and
				semiannual payment amounts shall be determined based on mutually agreeable
				project schedules reflecting work to be accomplished within the advance payment
				period, work accomplished and funds expended in previous payment periods, and
				the total prior payments, subject to the availability of appropriations for
				that purpose.
							(2)Contingency
				fundsThe Secretary shall include associated project contingency
				and retention funds in an advance payment described in paragraph (1), and the
				Indian tribe shall be responsible for the management of the contingency funds
				included in the funding agreement.
							(3)Reallocation of
				savings
								(A)In
				generalAn Indian tribe may reallocate any financial savings
				realized by the Indian tribe arising from efficiencies in the design,
				construction, or any other aspect of a construction program or construction
				project.
								(B)PurposesA
				reallocation under subparagraph (A) shall be for construction-related activity
				purposes for which the funds were appropriated and distributed to the Indian
				tribe under the funding agreement.
								(f)Approval
							(1)In
				generalThe Secretary shall have at least one opportunity to
				approve project planning and design documents prepared by the Indian tribe in
				advance of construction of the facilities specified in the scope of work for
				each negotiated construction project agreement or any amendment thereof which
				results in a significant change in the original scope of work.
							(2)Consistent with
				certificationIf the planning and design documents for a
				construction project have been prepared by an Indian tribe in a manner
				consistent with the certification by a licensed and qualified architect or
				engineer given by the Indian tribe as required under subsection (c), approval
				by the Secretary of a funding agreement providing for the assumption of the
				construction project shall be deemed to be an approval by the Secretary of the
				construction project planning and design documents.
							(3)ReportsThe
				Indian tribe shall provide the Secretary with project progress and financial
				reports not less than semiannually.
							(4)InspectionThe
				Secretary may conduct onsite project inspections at a construction project
				semiannually or on an alternate schedule agreed to by the Secretary and the
				Indian tribe.
							(g)Wages
							(1)In
				generalAll laborers and mechanics employed by a contractor or
				subcontractor in the construction, alteration, or repair (including painting or
				decorating) of a building or other facility in connection with construction
				projects funded under this title shall be paid wages at not less than those
				prevailing wages on similar construction in the locality as determined by the
				Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40,
				United States Code.
							(2)AuthorityWith respect to construction alteration, or
				repair work to which that subchapter is applicable under this section, the
				Secretary of Labor shall have the authority and functions specified in the
				Reorganization Plan numbered 14, of 1950, and section 3145 of title 40.
							(h)Applicability of
				other lawUnless otherwise agreed to by the Indian tribe, no
				provision of the Office of Federal Procurement Policy Act (41 U.S.C. 401 et
				seq.), the Federal Acquisition Regulation, or any other law or regulation
				pertaining to Federal procurement (including Executive orders) shall apply to
				any construction program or project conducted under this title.
						409.Payment
						(a)In
				generalAt the request of the governing body of the Indian tribe
				and under the terms of an agreement, the Secretary shall provide funding to the
				Indian tribe to carry out the funding agreement.
						(b)Advance annual
				paymentAt the option of the Indian tribe, a funding agreement
				shall provide for an advance annual payment to an Indian tribe.
						(c)AmountSubject
				to subsection (e) and sections 405 and 406 of this title, the Secretary shall
				provide funds to the Indian tribe under a funding agreement for programs in an
				amount that is equal to the amount that the Indian tribe would have been
				entitled to receive under contracts and grants under this Act (including
				amounts for direct program and contract support costs and, in addition, any
				funds that are specifically or functionally related to the provision by the
				Secretary of services and benefits to the Indian tribe or its members) without
				regard to the organization level within the Department in which the programs
				are carried out.
						(d)TimingUnless
				the funding agreement provides otherwise, the transfer of funds shall be made
				not later than 10 days after the apportionment of funds by the Office of
				Management and Budget to the Department.
						(e)AvailabilityFunds
				for trust services to individual Indians shall be available under a funding
				agreement only to the extent that the same services that would have been
				provided by the Secretary are provided to individual Indians by the Indian
				tribe.
						(f)Multiyear
				fundingA funding agreement may provide for multiyear
				funding.
						(g)Limitations on
				authority of the secretaryThe Secretary shall not—
							(1)fail to transfer
				to an Indian tribe its full share of any central, headquarters, regional, area,
				or service unit office or other funds due under this title, except as required
				by Federal law;
							(2)withhold any
				portion of such funds for transfer over a period of years; or
							(3)reduce the amount
				of funds required under this title—
								(A)to make funding
				available for self-governance monitoring or administration by the
				Secretary;
								(B)in subsequent
				years, except as necessary as a result of—
									(i)a
				reduction in appropriations from the previous fiscal year for the program to be
				included in a compact or funding agreement;
									(ii)a
				congressional directive in legislation or an accompanying report;
									(iii)a tribal
				authorization;
									(iv)a
				change in the amount of pass-through funds subject to the terms of the funding
				agreement; or
									(v)completion of an
				activity under a program for which the funds were provided;
									(C)to pay for Federal
				functions, including—
									(i)Federal pay
				costs;
									(ii)Federal employee
				retirement benefits;
									(iii)automated data
				processing;
									(iv)technical
				assistance; and
									(v)monitoring of
				activities under this title; or
									(D)to pay for costs of
				Federal personnel displaced by self-determination contracts under this Act or
				self-governance under this title.
								(h)Federal
				resourcesIf an Indian tribe elects to carry out a compact or
				funding agreement with the use of Federal personnel, Federal supplies
				(including supplies available from Federal warehouse facilities), Federal
				supply sources (including lodging, airline transportation, and other means of
				transportation including the use of interagency motor pool vehicles) or other
				Federal resources (including supplies, services, and resources available to the
				Secretary under any procurement contracts in which the Department is eligible
				to participate), the Secretary shall acquire and transfer such personnel,
				supplies, or resources to the Indian tribe.
						(i)Prompt payment
				actChapter 39 of title 31, United States Code, shall apply to
				the transfer of funds due under a compact or funding agreement authorized under
				this title.
						(j)Interest or
				other income
							(1)In
				generalAn Indian tribe may retain interest or income earned on
				any funds paid under a compact or funding agreement to carry out governmental
				purposes
							(2)No effect on
				other amountsThe retention of interest or income under paragraph
				(1) shall not diminish the amount of funds an Indian tribe is entitled to
				receive under a funding agreement in the year the interest or income is earned
				or in any subsequent fiscal year.
							(3)Investment
				standardFunds transferred under this title shall be managed
				using the prudent investment standard.
							(k)Carryover of
				funds
							(1)In
				generalNotwithstanding any provision of an Act of appropriation,
				all funds paid to an Indian tribe in accordance with a compact or funding
				agreement shall remain available until expended.
							(2)Effect of
				carryoverIf an Indian tribe elects to carry over funding from 1
				year to the next, the carryover shall not diminish the amount of funds the
				Indian tribe is entitled to receive under a funding agreement in that fiscal
				year or any subsequent fiscal year.
							(l)Limitation of
				costs
							(1)In
				generalAn Indian tribe shall not be obligated to continue
				performance that requires an expenditure of funds in excess of the amount of
				funds transferred under a compact or funding agreement.
							(2)Notice of
				insufficiencyIf at any time the Indian tribe has reason to
				believe that the total amount provided for a specific activity under a compact
				or funding agreement is insufficient the Indian tribe shall provide reasonable
				notice of such insufficiency to the Secretary.
							(3)Suspension of
				performanceIf, after notice under paragraph (2), the Secretary
				does not increase the amount of funds transferred under the funding agreement,
				the Indian tribe may suspend performance of the activity until such time as
				additional funds are transferred.
							(m)Distribution of
				fundsThe Office of Self-Governance shall be responsible for
				distribution of all Bureau of Indian Affairs funds provided under this title
				unless otherwise agreed by the parties.
						410.Facilitation
						(a)In
				generalExcept as otherwise provided by law, the Secretary shall
				interpret each Federal law and regulation in a manner that facilitates—
							(1)the inclusion of
				programs in funding agreements; and
							(2)the implementation
				of funding agreements.
							(b)Regulation
				waiver
							(1)RequestAn
				Indian tribe may submit a written request for a waiver to the Secretary
				identifying the specific text in regulation sought to be waived and the basis
				for the request.
							(2)Determination by
				the secretaryNot later than 120 days after receipt by the
				Secretary of a request under paragraph (1), the Secretary shall approve or deny
				the requested waiver in writing to the Indian tribe.
							(3)Ground for
				denialThe Secretary may deny a request under paragraph (1) only
				upon a specific finding by the Secretary that the identified text in the
				regulation may not be waived because such a waiver is prohibited by Federal
				law.
							(4)Failure to make
				determinationIf the Secretary fails to approve or deny a waiver
				request within the time required under paragraph (2), the Secretary shall be
				deemed to have approved the request.
							(5)FinalityThe
				Secretary’s decision shall be final for the Department.
							411.DisclaimersNothing in this title expands or alters any
				statutory authority of the Secretary so as to authorize the Secretary to enter
				into any agreement under sections 405(b)(2) or 405(b)(3)—
						(1)with respect to an
				inherent Federal function;
						(2)in a case in which
				the law establishing a program explicitly prohibits the type of participation
				sought by the Indian tribe (without regard to whether one or more Indian tribes
				are identified in the authorizing law); or
						(3)limits or reduces
				in any way the services, contracts, or funds that any other Indian tribe or
				tribal organization is eligible to receive under section 102 or any other
				applicable Federal law.
						412.Application of
				other sections of the act
						(a)Mandatory
				applicationSections 5(d), 6,
				7, 102(c), 104, 105(f), 105(m)(1)(B), 110, and 111 apply to compacts and
				funding agreements under this title.
						(b)Discretionary
				application
							(1)In
				generalAt the option of a participating Indian tribe or Indian
				tribes, any or all of the provisions of title I shall be incorporated in any
				Department compact or funding agreement.
							(2)EffectEach
				incorporated provision—
								(A)shall have the
				same force and effect as if set out in full in this title; and
								(B)shall be deemed to
				supplement or replace any related provision in this title and to apply to any
				agency otherwise governed by this title.
								(3)Effective
				dateIf an Indian tribe requests incorporation at the negotiation
				stage of a compact or funding agreement, the incorporation—
								(A)shall be deemed
				effective immediately; and
								(B)shall control the
				negotiation and resulting compact and funding agreement.
								413.Budget
				request
						(a)Requirement of
				annual budget request
							(1)In
				generalThe President shall identify in the annual budget request
				submitted to Congress under section 1105 of title 31, United States Code, all
				funds necessary to fully fund all funding agreements authorized under this
				title.
							(2)Duty of
				secretaryThe Secretary shall ensure that there are included, in
				each budget request, requests for funds in amounts that are sufficient for
				planning and negotiation grants and sufficient to cover any shortfall in
				funding identified under subsection (b).
							(3)Rule of
				constructionNothing in this subsection authorizes the Secretary
				to reduce the amount of funds that an Indian tribe is otherwise entitled to
				receive under a funding agreement or other applicable law.
							(b)Present funding;
				shortfallsIn all budget requests, the President shall identify
				the level of need presently funded and any shortfall in funding (including
				direct program costs, tribal shares, and contract support costs) for each
				Indian tribe, either directly by the Secretary, under self-determination
				contracts, or under compacts and funding agreements.
						414.Reports
						(a)In
				general
							(1)RequirementOn
				January 1 of each year, the Secretary shall submit to Congress a report
				regarding the administration of this title.
							(2)AnalysisA
				report under paragraph (1) shall include a detailed analysis of tribal unmet
				need for each Indian tribe, either directly by the Secretary, under
				self-determination contracts under title I, or under compacts and funding
				agreements authorized under this title.
							(3)No additional
				reporting requirementsIn preparing reports under paragraph (1),
				the Secretary may not impose any reporting requirements on participating Indian
				tribes not otherwise provided by this title.
							(b)ContentsThe
				report under subsection (a)(1) shall—
							(1)be compiled from
				information contained in funding agreements, annual audit reports, and data of
				the Secretary regarding the disposition of Federal funds;
							(2)identify—
								(A)the relative costs
				and benefits of self-governance;
								(B)with
				particularity, all funds that are specifically or functionally related to the
				provision by the Secretary of services and benefits to self-governance Indian
				tribes and members of Indian tribes;
								(C)the funds
				transferred to each Indian tribe and the corresponding reduction in the Federal
				employees and workload;
								(D)the funding
				formula for individual tribal shares of all Central Office funds, together with
				the comments of affected Indian tribes, developed under subsection (d);
				and
								(E)amounts expended
				in the preceding fiscal year to carry out inherent Federal functions, including
				an identification of inherent Federal functions by type and location;
								(3)contain a
				description of the methods used to determine the individual tribal share of
				funds controlled by all components of the Department (including funds assessed
				by any other Federal agency) for inclusion in compacts or funding
				agreements;
							(4)before being
				submitted to Congress, be distributed to the Indian tribes for comment (with a
				comment period of no less than 30 days); and
							(5)include the
				separate views and comments of each Indian tribe or tribal organization.
							(c)Report on non-bia
				programs
							(1)In
				generalIn order to optimize opportunities for including
				non-Bureau of Indian Affairs programs in agreements with Indian tribes
				participating in self-governance under this title, the Secretary shall—
								(A)review all
				programs administered by the Department, other than through the Bureau of
				Indian Affairs, without regard to the agency or office concerned; and
								(B)not later than
				January 1 of each year, submit to Congress—
									(i)a
				list of all such programs that the Secretary determines, with the concurrence
				of Indian tribes participating in self-governance under this title, are
				eligible to be included in a funding agreement at the request of a
				participating Indian tribe; and
									(ii)a
				list of all such programs for which Indian tribes have requested to include in
				a funding agreement under section 405(b)(3) due to the special geographic,
				historical, or cultural significance of the program to the Indian tribe,
				indicating whether each request was granted or denied, and stating the grounds
				for any denial.
									(2)Programmatic
				targetsThe Secretary shall establish programmatic targets, after
				consultation with Indian tribes participating in self-governance, to encourage
				bureaus of the Department to ensure that a significant portion of those
				programs are included in funding agreements.
							(3)PublicationThe
				lists and targets under paragraphs (1) and (2) shall be published in the
				Federal Register and made available to any Indian tribe participating in
				self-governance.
							(4)Annual
				review
								(A)In
				generalThe Secretary shall annually review and publish in the
				Federal Register, after consultation with Indian tribes participating in
				self-governance, revised lists and programmatic targets.
								(B)ContentsThe
				revised lists and programmatic targets shall include all programs that were
				eligible for contracting in the original list published in the Federal Register
				in 1995, except for programs specifically determined not to be contractible as
				a matter of law.
								(d)Report on
				central office fundsNot later than January 1, 2010, the
				Secretary shall, in consultation with Indian tribes, develop a funding formula
				to determine the individual tribal share of funds controlled by the Central
				Office of the Bureau of Indian Affairs for inclusion in the compacts.
						415.Regulations
						(a)In
				general
							(1)PromulgationNot
				later than 90 days after the date of the enactment of the Department of the
				Interior Tribal Self-Governance Act of 2007, the Secretary shall initiate
				procedures under subchapter III of chapter 5, of title 5, United States Code,
				to negotiate and promulgate such regulations as are necessary to carry out the
				amendments made by this title.
							(2)Publication of
				Proposed regulationsProposed regulations to implement the
				amendments shall be published in the Federal Register not later than 1 year
				after the date of the enactment of this title.
							(3)Expiration of
				AuthorityThe authority to promulgate regulations under paragraph
				(1) shall expire on the date that is 18 months after the date of the enactment
				of this title.
							(b)Committee
							(1)MembershipA
				negotiated rulemaking committee established pursuant to section 565 of title 5,
				United States Code, to carry out this section shall have as its members only
				Federal and tribal government representatives.
							(2)Lead
				agencyAmong the Federal representatives, the Office of
				Self-Governance shall be the lead agency for the Department.
							(c)Adaptation of
				proceduresThe Secretary shall adapt the negotiated rulemaking
				procedures to the unique context of self-governance and the
				government-to-government relationship between the United States and Indian
				tribes.
						(d)Effect
							(1)RepealAll
				regulatory provisions under part 1000 of title 25, Code of Federal Regulations,
				inconsistent with this title are repealed on the date of the enactment of the
				Department of the Interior Tribal Self-Governance Act of 2007.
							(2)Effectiveness
				without regard to regulationsThe lack of promulgated regulations
				shall not limit the effect of this title.
							416.Effect of
				circulars, policies, manuals, guidances, and rulesUnless
				expressly agreed to by a participating Indian tribe in the compact or funding
				agreement, the participating Indian tribe shall not be subject to any agency
				circular, policy, manual, guidance, or rule adopted by the Department, except
				for—
						(1)the eligibility
				provisions of section 105(g); and
						(2)regulations
				promulgated under section 415.
						417.AppealsIn any administrative appeal or civil action
				for judicial review of any decision made by the Secretary under this title, the
				Secretary shall have the burden of proof of demonstrating by clear and
				convincing evidence—
						(1)the validity of
				the grounds for the decision; and
						(2)the consistency of
				the decision with the provisions and policies of this title.
						418.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out this
				title.
					.
		
